


Exhibit 10.33


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and
effective as March of 1, 2010 (the “Effective Date”) is made by and between
CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and James
M. Heneghan (the “Executive”).
RECITALS:
WHEREAS, the Executive and the Company have previously entered into that certain
Employment Agreement dated August 1, 2007, as amended (the “Old Employment
Agreement”) and the parties desire to amend and restate in its entirety the Old
Employment Agreement;
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Senior Vice President, Charter Media and
the Executive desires to serve the Company on the terms herein provided;
WHEREAS, Executive's agreement to the terms and conditions of Sections 17, 18
and 19 are a material and essential condition of Executive's employment with the
Company hereafter under the terms of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.Certain Definitions.


(a)“Allen” shall mean Paul G. Allen (and his heirs or beneficiaries under his
will(s), trusts or other instruments of testamentary disposition), and any
entity or group over which Paul G. Allen has Control and that constitutes a
Person as defined herein. For the purposes of this definition, “Control” means
the power to direct the management and policies of an entity or to appoint or
elect a majority of its governing board.


(b)“Annual Base Salary” shall have the meaning set forth in Section 5.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Bonus” shall have the meaning set forth in Section 6.


(e)The Company shall have “Cause” to terminate Executive's employment hereunder
upon:


(i)Executive's breach of a material obligation (which, if curable, is not cured
within ten business (10) days after Executive receives written notice of such
breach) or representation under this Agreement or breach of any fiduciary duty
to the Company which, if curable, is not cured within ten business (10) days
after Executive receives written notice of such breach; or any act of fraud or
knowing material misrepresentation or concealment upon, to or from the Company
or the Board;


(ii)Executive's failure to adhere in any material respect to (i) the Company's
Code of

1 of 23

--------------------------------------------------------------------------------




Conduct in effect from time to time and applicable to officers and/or employees
generally, or (ii) any written Company policy, if such policy is material to the
effective performance by Executive of the Executive's duties under this
Agreement, and if Executive has been given a reasonable opportunity to cure this
failure to comply within a period of time which is reasonable under the
circumstances but not more than the thirty (30) day period after written notice
of such failure is provided to Executive; provided that if Executive cures this
failure to comply with such a policy and then fails again to comply with the
same policy, no further opportunity to cure that failure shall be required;


(iii)Executive's misappropriation (or attempted misappropriation) of a material
amount of the Company's funds or property;


(iv)Executive's conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program or agreement or suspended imposition of sentence, with respect
to either a felony or a crime that adversely affects or could reasonably be
expected to adversely affect the Company or its business reputation; or the
institution of criminal charges against Executive, which are not dismissed
within sixty (60) days after institution, for fraud, embezzlement, any felony
offense involving dishonesty or constituting a breach of trust or moral
turpitude;


(v)Executive's admission of liability of, or finding of liability, for a knowing
and deliberate violation of any “Securities Laws.” As used herein, the term
“Securities Laws” means any federal or state law, rule or regulation governing
generally the issuance or exchange of securities, including without limitation
the Securities Act of 1933, the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder;


(vi)conduct by Executive in connection with Executive's employment that
constitutes gross neglect of any material duty or responsibility, willful
misconduct, or recklessness which, if curable, is not cured within ten business
(10) days after Executive receives written notice of such breach;


(vii)Executive's illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive's
duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;


(viii)Executive's willful or grossly negligent commission of any other act or
failure to act in connection with the Executive's duties as an executive of the
Company which causes or reasonably may be expected (as of the time of such
occurrence) to cause substantial economic injury to or substantial injury to the
business reputation of the Company or any subsidiary or affiliate of the
Company, including, without limitation, any material violation of the Foreign
Corrupt Practices Act, as described herein below.
If Executive commits or is charged with committing any offense of the character
or type specified in subparagraphs 1(e)(iv), (v) or (viii) above, then the
Company at its option may suspend the Executive with or without pay. If the
Executive subsequently is convicted of, pleads guilty or nolo contendere (or
equivalent plea) to, or enters into any type of suspended imposition of sentence
or pretrial diversion program with respect to, any such offense (or any matter
that gave rise to the suspension), the Executive shall immediately repay any
compensation paid in cash hereunder from the date of the suspension.
Notwithstanding anything to the contrary in any stock option or equity incentive
plan or award agreement, all vesting and all lapsing of

2 of 23

--------------------------------------------------------------------------------




restrictions on restricted shares shall be tolled during the period of
suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension the Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, or enters into any
type of suspended imposition of sentence or pretrial diversion program with
respect to, any offense specified in subparagraphs 1(e)(iv), (v) or (viii) above
or any matter that gave rise to the suspension.
(f) “Change of Control” shall mean the occurrence of any of the following
events:


(i)an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act of 1934, amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of the
combined voting power of the Company's then outstanding voting securities;
provided, however, that voting securities which are acquired in a “Non-Control
Transaction” (as hereinafter defined) assuming that the acquisition of voting
securities for this purpose qualifies as Merger (as hereinafter defined) shall
not constitute a Change of Control; and provided further that an acquisition of
Beneficial Ownership of less than fifty percent (50%) of the Company's then
outstanding voting securities by any Equity Backstop Party (as defined in the
Joint Plan) or the Allen Entities (as defined in the Joint Plan) shall not be
considered to be a Change of Control under this clause (i);


(ii)the individuals who, as of immediately after the effective date of the
Company's Chapter 11 plan of reorganization (the “Emergence Date”), are members
of the Board (the “Incumbent Board”), cease for any reason to constitute a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company's common stockholders, of any new director
(excluding any director whose nomination or election to the Board is the result
of any actual or threatened proxy contest or settlement thereof) was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Agreement, be considered as a member of the Incumbent
Board;


(iii)the consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company, immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute at least a majority of the members of the
board of directors (or similar governing body) of the Surviving Entity, and (3)
no Person other (X) than the Company, its subsidiaries or affiliates or any of
their respective employee benefit plans (or any trust forming a part thereof)
that, immediately prior to such Merger was maintained by the Company or any
subsidiary or affiliate of the Company, or (Y) any Person who, immediately prior
to such Merger had Beneficial Ownership of thirty-five percent (35%) or more of
the then outstanding voting securities of the Company, has Beneficial Ownership
of thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity; provided
that this clause (Y) shall not trigger a Change of Control solely because, after
such Merger, any Equity Backstop Party or any Allen Entity has Beneficial
Ownership of more than thirty-five percent (35%) but less than fifty percent
(50%) of the combined voting power of the outstanding voting securities or
common stock of the Surviving Entity;

3 of 23

--------------------------------------------------------------------------------






(iv)complete liquidation or dissolution of the Company (other than where assets
of the Company are transferred to or remain with subsidiaries of the Company);
or


(v)the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to a subsidiary or
affiliate of the Company unless, such sale or disposition constitutes a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company's stockholders of the
stock of a subsidiary or affiliate of the Company or any other assets).
Notwithstanding the foregoing a Change of Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the “Joint Plan.”
(g)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(h)“Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a Subcommittee of such Committee duly appointed by the Board or the
Committee or any successor to the functions thereof.


(i)“Company” shall have the meaning set forth in the preamble hereto.


(j)“Company Stock” shall mean the common stock of the Company issued in
connection with the Company's emergence from its Chapter 11 reorganization and
any stock received in exchange therefor.


(k)“Date of Termination” shall mean (i) if Executive's employment is terminated
by Executive's death, the date of Executive's death and (ii) if Executive's
employment is terminated pursuant to Section 14(a)(ii)-(vi), the date of
termination of employment, as defined in 409(A) regulations under the Code.


(l)For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive's duties under
this Agreement with reasonable accommodation for 120 consecutive days, or 180
days during any twelve month period, as determined in accordance with this
Section, or (b) Executive is considered disabled for purposes of receiving /
qualifying for long term disability benefits under any group long term
disability insurance plan or policy offered by Company in which Executive
participates. The Disability of Executive will be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either party by notice to the other, or (in the case of and with respect to any
applicable long term disability insurance policy or plan) will be determined
according to the terms of the applicable long term disability insurance policy /
plan. If Company and Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Executive has a
Disability. The determination of the medical doctor selected under this Section
will be binding on both parties. Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of Disability under
this Section, and to other specialists designated by such medical doctor, and
Executive hereby authorizes the disclosure and release to Company of such
determination and all supporting medical records. If Executive is not legally
competent, Executive's legal guardian or duly authorized attorney-

4 of 23

--------------------------------------------------------------------------------




in-fact will act in Executive's stead under this Section for the purposes of
submitting Executive to the examinations, and providing the authorization of
disclosure, required under this Section.


(m)“Executive” shall have the meaning set forth in the preamble hereto.


(n)“Good Reason” shall mean any of the events described herein that occur
without Executive's prior written consent: (i) any reduction in Executive's
Annual Base Salary, Target Bonus Percentage, or title except as permitted
hereunder, (ii) any failure to pay Executive's compensation hereunder when due;
(iii) any material breach by the Company of a term hereof; (iv) relocation of
Executive's primary workplace to a location that is more than fifty (50) miles
from the office where Executive is then assigned to work as Executive's
principal office; (v) any change in reporting structure such that Executive no
longer reports directly to the officer (by function) to whom Executive reports
at the time of the execution of this Agreement (or equivalent position if the
Company has changed functional responsibilities of its senior executive staff)
(in each case “(i)” through “(v)” only if Executive objects in writing within 30
days after being informed of such events and unless Company retracts and/or
rectifies the claimed Good Reason within 30 days following Company's receipt of
timely written objection from Executive); (vi) if within six months after a
Change of Control, Executive has not received an offer from the surviving
company to continue in an equivalent position in terms of title, responsibility
and compensation (except that the value of equity-based compensation after such
Change of Control need only be commensurate with the value of equity-based
compensation given to executives with equivalent positions in the surviving
company, if any) as set herein; (vii) the Company's decision not to renew this
Agreement at the end of its term, or (viii) the failure of a successor to the
business of the Company to assume the Company's obligations under this Agreement
in the event of a Change of Control during its term.


(o)“Notice of Termination” shall have the meaning set forth in Section 14(b).


(p)“Options” shall have the meaning set forth in Section 7.


(q)“Performance Unit” and “Performance Shares” shall have the meaning set forth
in Section 9 hereof.


(r)“Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934.


(s)“Plan” shall mean the 2009 Stock Incentive Plan as amended by the Company
from time to time.


(t)“Restricted Shares” shall have the meaning set forth in Section 8.


(u)“Term” shall have the meaning set forth in Section 2.


(v)“Voluntary” and “Voluntarily” in connection with Executive's termination of
employment shall mean a termination of employment resulting from the initiative
of the Executive, excluding a termination of employment attributable to
Executive's death or Disability. A resignation by Executive that is in response
to a communicated intent by the Company to discharge Executive other than for
Cause is not considered to be “Voluntary” and shall be considered to be a
termination by the Company for the purposes of this Agreement.



5 of 23

--------------------------------------------------------------------------------




(w)“Joint Plan” means the joint plan of reorganization of the Company, Charter
Investment, Inc. and the Company's direct and indirect subsidiaries filed
pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532s, on March 27, 2009.


2.Employment Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment, under the terms and conditions hereof, for the period
(the “Term”) beginning on the Effective Date hereof and terminating upon the
earlier of (i) the second anniversary of the Effective Date (the “Initial Term”)
and (ii) the Date of Termination as defined in Section 1(k), and, if not
terminated earlier, will be automatically renewed at the end of its Initial Term
and on each anniversary thereafter for a period of one (1) year unless either
party shall give written notice of cancellation to the other party not later
than ninety (90) days prior to the end of the Initial Term or anniversaries
thereof.
3.    Position and Duties. Executive shall serve as Senior Vice President,
Charter Media, initially reporting to the Chief Operating Officer, but with such
other reporting relationships as shall be determined by the Chief Executive
Officer from time to time, with such responsibilities, duties and authority as
are customary for such role, including, but not limited to, overall management
responsibility for Charter Media in the Company. Executive shall devote all
necessary business time and attention, and employ Executive's reasonable best
efforts, toward the fulfillment and execution of all assigned duties, and the
satisfaction of defined annual and/or longer-term performance criteria.
4.    Place of Performance. In connection with Executive's employment during the
Term, Executive's initial primary workplace shall be the Company's offices in or
near Denver, Colorado, except for necessary travel on the Company's business.
5.    Annual Base Salary.    During the Term, Executive shall receive a base
salary at a rate not less than $400,223.15 per annum (the “Annual Base Salary”),
less standard deductions, paid in accordance with the Company's general payroll
practices for executives, but no less frequently than monthly. The Annual Base
Salary shall compensate Executive for any official position or directorship of a
subsidiary or affiliate that Executive is asked to hold in the Company or its
subsidiaries or affiliates as a part of Executive's employment responsibilities.
No less frequently than annually during the Term, the Committee, on advice of
the Company's Chief Executive Officer, shall review the rate of Annual Base
Salary payable to Executive, and may, in its discretion, increase the rate of
Annual Base Salary payable hereunder; provided, however, that any increased rate
shall thereafter be the rate of “Annual Base Salary” hereunder.
6.    Bonus. Except as otherwise provided for herein, for each fiscal year or
other period consistent with the Company's then-applicable normal employment
practices during which Executive is employed hereunder on the last day (the
“Bonus Year”), Executive shall be eligible to receive a bonus in an amount up to
65% of Executive's Annual Base Salary (the “Bonus” and bonuses at such
percentage of Annual Base Salary being the “Target Bonus”) pursuant to, and as
set forth in, the terms of the Executive Bonus Plan as such Plan may be amended
from time to time, plus such other bonus payments, if any, as shall be
determined by the Committee in its sole discretion, with such Bonus and other
bonuses being paid on or before March 15 of the year next following the Bonus
Year.
7.    Stock Options. The Committee may, in its discretion, grant to Executive
options to purchase shares of Company Stock (all of such options, collectively,
the “Options”) pursuant to the terms of the Plan, any successor plan and an
associated Stock Option Agreement.
8.    Restricted Shares. The Committee may, in its discretion, grant to
Executive restricted shares of Company Stock (collectively, the “Restricted
Shares”), which shall be subject to restrictions on their sale as set forth in
the Plan and an associated Restricted Shares Grant Letter.

6 of 23

--------------------------------------------------------------------------------




9.    Performance Share Units. The Committee may, in its discretion, grant to
Executive performance share units subject to performance vesting conditions
(collectively, the “Performance Units”), which shall be subject to restrictions
on their sale as set forth in the Plan and an associated Performance Unit Grant
Letter.
10.    Other Bonus Plans. The Committee may, in its discretion, grant to
Executive a right to participate in any other bonus or retention plan that the
Committee may decide to establish for executives, but nothing herein shall
require the Committee to do so.
11.    Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its senior
executives of comparable level and responsibility in accordance with the plans,
practices and programs of the Company, as amended from time to time.
12.    Expenses. The Company shall reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive's duties as an employee of the Company in accordance with the
Company's generally applicable policies and procedures. Such reimbursement is
subject to the submission to the Company by Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time hereafter. In no event will an expense be reimbursed
later than the last day of the calendar year following the calendar in year in
which such expense is incurred.
13.    Vacations. Executive shall be entitled to paid vacation in accordance
with the Company's vacation policy as in effect from time to time, provided
that, in no event shall Executive be entitled to less than three (3) weeks
vacation per calendar year. Executive shall also be entitled to paid holidays
and personal days in accordance with the Company's practice with respect to same
as in effect from time to time.
14.    Termination.
(a)    Executive's employment hereunder may be terminated by the Company, on the
one hand, or Executive, on the other hand, as applicable, without any breach of
this Agreement, under the following circumstances:
(i)    Death. Executive's employment hereunder shall automatically terminate
upon Executive's death.
(ii)    Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive's employment.
In such event, Executive's employment with the Company shall terminate effective
on the 14th day after delivery of such notice to Executive, provided that,
within the 14 days after such delivery, Executive shall not have returned to
full-time performance of Executive's duties. Executive may provide notice to the
Company of Executive's resignation on account of a bona fide Disability at any
time.
(iii)    Cause. The Company may terminate Executive's employment hereunder for
Cause effectively immediately upon delivery of notice to Executive, taking into
account any procedural requirements set forth under Section 1(e) above.
(iv)    Good Reason. Executive may terminate Executive's employment herein for
Good Reason upon (i) satisfaction of any advance notice and other procedural
requirements set forth under

7 of 23

--------------------------------------------------------------------------------




Section 1(n) above for any termination pursuant to Section 1(n)(i) through (v)
or (ii) at least 30 days' advance written notice by the Executive for any
termination pursuant to Section 1(n)(vi) through (viii).
Notwithstanding the foregoing Good Reason shall not occur solely based on a
filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the Joint Plan.
(v)    Without Cause. The Company may terminate Executive's employment hereunder
without Cause upon at least 30 days' advance written notice to the Executive.
(vi)    Resignation Without Good Reason. Executive may resign Executive's
employment without Good Reason upon at least fourteen (14) days' written notice
to the Company.
(b)    Notice of Termination. Any termination of Executive's employment by the
Company or by Executive under this Section 14 (other than pursuant to Sections
14(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in subsections 14(a)(ii)-(vi) above ( the “Notice Period”);
provided that, the Company may pay to Executive all Annual Base Salary, benefits
and other rights due to Executive during such Notice Period instead of employing
Executive during such Notice Period.
(c)    Resignation from Representational Capacities. Executive hereby
acknowledges and agrees that upon Executive's termination of employment with the
Company for whatever reason, Executive shall be deemed to have, and shall have
in fact, effectively resigned from all executive, director, offices, or other
positions with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive's possession, including all hardware, files and documents, at that
time.
(d)    Termination in Connection with Change of Control. If Executive's
employment is terminated by the Company without Cause either upon or within
thirty days before or thirteen (13) months after a Change of Control, or prior
to a Change of Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change of Control upon its completion, such
termination shall be deemed to have occurred immediately before such Change of
Control for purposes of this Agreement and the Plan.
15.    Termination Pay
(a)    Effective upon the termination of Executive's employment, Company will be
obligated to pay Executive (or, in the event of Executive's death, the
Executive's designated beneficiary as defined below) only such compensation as
is provided in this Section 15, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan), approved by the Board. For purposes of this Section 15,
Executive's designated beneficiary will be such individual beneficiary or trust,
located at such address, as Executive may designate by notice to Company from
time to time or, if Executive fails to give notice to Company of such a
beneficiary, Executive's estate. Notwithstanding the preceding sentence, Company
will have no duty, in any circumstances, to attempt to open an estate on behalf
of Executive, to determine whether any beneficiary designated by Executive is
alive or to ascertain the address of any such beneficiary, to determine the
existence of any trust, to determine whether any person purporting to act as
Executive's personal representative (or the trustee of a trust established by
Executive) is duly authorized to act in that capacity, or to locate or attempt
to locate any beneficiary,

8 of 23

--------------------------------------------------------------------------------




personal representative, or trustee.
(b)    Termination by Executive for Good Reason or by Company without Cause. If
prior to expiration of the Term, Executive terminates his or her employment for
Good Reason, or if the Company terminates Executive's employment other than for
Cause or Executive's death or Disability, Executive will be entitled to receive,
subject to the conditions of this Agreement, the following:
(i)    (A) all Annual Base Salary and Bonus duly payable under the applicable
plan for performance periods ending prior to the Date of Termination, but unpaid
as of the Date of Termination, plus (B) in consideration for Executive's
obligations set forth in Section 19 hereof, an amount equal to one (1) times the
Executive's then-current rate of Annual Base Salary and Target Bonus, which
total sum shall be payable immediately following the Date of Termination in
twenty-six (26) equal bi-weekly installments in accordance with the Company's
normal payroll practices commencing with the next payroll date immediately
following the 30 day anniversary of the Date of Termination, provided that, if a
Change of Control occurs (or is deemed pursuant to Section 14(d) hereof to have
occurred after such termination) during such twelve (12) month period (and such
Change of Control qualifies either as a “change in the ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company as such terms are defined under Section 409A of
the Code), any amounts remaining payable to Executive hereunder shall be paid in
a single lump sum immediately upon such Change of Control.
(ii)    if Executive's employment is terminated by the Company without Cause
either upon or within thirty days before or thirteen (13) months after a Change
of Control, or prior to a Change of Control at the request of a prospective
purchaser whose proposed purchase would constitute a Change of Control upon its
completion (and such Change of Control qualifies either as a “change in the
ownership or effective control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company as such terms are defined
under Section 409A of the Code), the Company shall treat as earned all unvested
Performance Units for which the performance term has not expired as of such
Change of Control at the rate calculated pursuant to the Plan and the applicable
Grant Letter, and shall immediately convert those Units into Restricted Shares
and accelerate as of the Date of Termination the removal of restrictions on such
shares.
(iii)    all reasonable expenses Executive has incurred in the pursuit of
Executive's duties under this Agreement through the Date of Termination which
are payable under and in accordance with this Agreement, which amount will be
paid within thirty (30) days after the submission by Executive of properly
completed reimbursement requests on the Company's standard forms, provided that,
in no event will an expense be reimbursed later than the last day of the
calendar year following the calendar in year in which such expense is incurred;
(iv)    a lump sum payment (net after deduction of taxes and other required
withholdings) equal to twelve (12) times the monthly cost, at the time
Executive's employment terminated, for Executive to receive under COBRA the paid
coverage for health, dental and vision benefits then being provided for
Executive at the Company's cost at the time Executive's employment terminated.
This amount will be paid on the next payroll date immediately following the 30
day anniversary of the Date of Termination and will not take into account future
increases in costs during the applicable time period; and
(v)    notwithstanding anything to the contrary in any award agreement,
Executive shall be deemed to be actively employed during the twelve (12) month
period following termination of employment for purposes of vesting of all stock
options, performance units and restricted stock;

9 of 23

--------------------------------------------------------------------------------




provided that, if a Change of Control occurs (or is deemed pursuant to Section
14(d) hereof to have occurred after such termination) within such period, all
remaining stock options that would have vested in the twelve (12) month period
shall vest, and all remaining restricted stock and performance units whose
restrictions would have lapsed in the twelve (12) month period shall have their
restrictions lapse immediately upon such Change of Control; provided, however,
that with respect to any equity-based compensation awards subject to Section
409A of the Code (as determined by independent tax counsel retained by the
Company), vesting and/or the lapse of restrictions will only be accelerated if
such Change of Control qualifies either as a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company as such terms are defined under Section
409A of the Code, or the first subsequent time at which such distribution may be
made in compliance with Section 409A of the Code; and
(vi)    pay the cost of up to twelve (12) months, as required, of
executive-level outplacement services (which provides as part of the
outplacement the use of an office and secretarial support as near as reasonably
practicable to Executive's residence) provided that, in no event will an expense
be reimbursed later than the last day of the calendar year following the
calendar in year in which such expense is incurred.
(c)    The Executive shall not be required to mitigate the amount of any
payments provided in Section 15, by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 15 be reduced by
any compensation earned by Executive as a result of employment by another
company or business, or by profits earned by Employee from any other source at
any time before or after the date of Termination, so long as Executive is not in
breach of the Agreement.
(d)    Termination by Executive without Good Reason or by Company for Cause. If
prior to the expiration of the Term or thereafter, Executive Voluntarily
terminates Executive's employment prior to expiration of the Term without Good
Reason or if Company terminates this Agreement for Cause, Executive will be
entitled to receive Executive's then-existing Annual Base Salary only through
the date such termination is effective in accordance with regular payroll
practices and will be reimbursed for all reasonable expenses Executive has
incurred in the pursuit of Executive's duties under this Agreement through the
date of termination which are payable under and in accordance with this
Agreement; any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement; and Executive shall be entitled to no other
compensation, bonus, payments or benefits except as expressly provided in this
paragraph.
(e)    Termination upon Disability or Death. If Executive's employment shall
terminate by reason of Executive's Disability (pursuant to Section 14(a)(ii)) or
death (pursuant to Section 14(a)(i)), the Company shall pay to Executive, in a
lump sum cash payment following the Date of Termination, all unpaid Annual Base
Salary through the Date of Termination in accordance with regular payroll
practices and the Bonus previously earned for a performance period ending prior
to the Date of Termination, but unpaid as of the Date of Termination, and the
pro rata portion of the Bonus for such year (when and as such Bonuses are paid
to other senior executives of the Company) for the Performance Period in which
the termination occurred. In the case of Disability, if there is a period of
time during which Executive is not being paid Annual Base Salary and not
receiving long-term disability insurance payments, the Company shall make
interim payments equal to such unpaid disability insurance payments to Executive
until commencement of disability insurance payments; provided that, to the
extent required to avoid the tax consequences of Section 409A of the Code, as
determined by independent tax counsel, the first payment shall cover all
payments scheduled to be made to Executive during the first six (6) months after
the date Executive's employment terminates, and the first such payment shall be
delayed until the day that is six (6) months after the date Executive's
employment terminates.

10 of 23

--------------------------------------------------------------------------------




(f)    Benefits. Except as otherwise required by law, Executive's accrual of,
and participation in plans providing for, the Benefits will cease at the
effective Date of the Termination of employment.
(g)    Conditions To Payments. To be eligible to receive (and continue to
receive) and retain the payments and benefits described in Sections 15(b)(i) and
15(e), Executive must comply with the provisions of Sections 17, 18 and 19. In
addition, to be eligible to receive (and continue to receive) and retain the
payments and benefits described in Sections 15(b) and 15(e) Executive (or
Executive's executor and personal representatives in case of death) must execute
and deliver to Company, and comply with, an agreement, in form and substance
reasonably satisfactory to Company, effectively releasing and giving up all
claims Executive may have against Company or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Company, will be based upon the standard form (if any) then being
utilized by Company for executive separations when severance is being paid, and
will be provided to Executive at the time Executive's employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days). The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Company, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Company or any of its transactions or operations. It is understood
that the final document may not contain provisions specific to the release of a
federal age discrimination claim if Executive is not at least forty (40) years
of age, and may be changed as Company's chief legal counsel considers necessary
and appropriate to enforce the same, including provisions to comply with changes
in applicable laws and recent court decisions. Payments under and/or benefits
provided by Section 15 will not continue to be made unless and until Executive
executes and delivers that agreement to Company within twenty-one (21) days
after delivery of the document (or such lesser time as Company's chief legal
counsel may specify in the document) and all conditions to the effectiveness of
that agreement and the releases contemplated thereby have been satisfied
(including without limitation the expiration of any applicable revocation period
without revoking acceptance).
(h)    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration, subject to the terms of any agreement containing a
general release provided by Executive.
(i)    Definitions. For purposes of this Section 15, the terms “termination of
employment” or “terminate” when used in the context of termination of employment
shall means separation from service with the Company and its affiliates as the
terms “separation from service” and “affiliate” are defined in Section 409A of
the Code or the regulations thereunder.
(j)    Notwithstanding anything to the contrary in this Section 15, any of the
benefits described in this Section 15 that are due to be paid or awarded during
the first six-(6) months after the Date of Termination shall, to the extent
required to avoid the additional taxes and penalties imposed under Section 409A
of the Code (as determined by independent tax counsel), be suspended for six
months and paid on the day after the sixth month anniversary of the Date of
Termination.
16.    Excess Parachute Payment.
(a)    Anything in this Agreement or the Plan to the contrary notwithstanding,
to the extent that any payment, distribution or acceleration of vesting to or
for the benefit of Executive by the Company (within the meaning of Section 280G
of the Code and the regulations thereunder), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Total Payments") is

11 of 23

--------------------------------------------------------------------------------




or will be subject to the excise tax imposed under Section 4999 of the Code (the
"Excise Tax"), then the Total Payments shall be reduced (but not below zero) to
the Safe Harbor Amount (as defined below) if and to the extent that a reduction
in the Total Payments would result in Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income and
employment taxes and the Excise Tax), than if Executive received the entire
amount of such Total Payments in accordance with their existing terms (taking
into account federal, state, and local income and employment taxes and the
Excise Tax). For purposes of this Agreement, the term “Safe Harbor Amount” means
the largest portion of the Total Payments that would result in no portion of the
Total Payments being subject to the Excise Tax. Unless Executive shall have
given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Total
Payments, by first reducing or eliminating the portion of the Total Payments
which are payable in cash and then by reducing or eliminating non-cash payments
in such order as Executive shall determine; provided that Executive may not so
elect to the extent that, in the determination of the Determining Party (as
defined herein), such election would cause Executive to be subject to the Excise
Tax. Any notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive's rights and entitlements to any benefits or compensation.
(b)    The determination of whether the Total Payments shall be reduced as
provided in Section 16(a) and the amount of such reduction shall be made at the
Company's expense by an accounting firm selected by Company from among the ten
largest accounting firms in the United States or by qualified independent tax
counsel (the “Determining Party”); provided that, Executive shall be given
advance notice of the Determining Party selected by the Company, and shall have
the opportunity to reject to the selection, within two business days of being
notified of the selection, on the basis of that Determining Party's having a
conflict of interest or other reasonable basis, in which case the Company shall
select an alternative auditing firm among the ten largest accounting firms in
the United States or alternative independent qualified tax counsel, which shall
become the Determining Party. Such Determining Party shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation to the Company and Executive within ten (10) days
of the termination of Executive's employment or at such other time mutually
agreed by the Company and Executive. If the Determining Party determines that no
Excise Tax is payable by Executive with respect to the Total Payments, it shall
furnish Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
the Company and Executive. If the Determining Party determines that an Excise
Tax would be payable, the Company shall have the right to accept the
Determination as to the extent of the reduction, if any, pursuant to Section
16(a), or to have such Determination reviewed by another accounting firm
selected by the Company, at the Company's expense. If the two accounting firms
do not agree, a third accounting firm shall be jointly chosen by the Executive
Party and the Company, in which case the determination of such third accounting
firm shall be binding, final and conclusive upon the Company and Executive.
(c)    If, notwithstanding any reduction described in this Section 16, the IRS
determines that Executive is liable for the Excise Tax as a result of the
receipt of any of the Total Payments or otherwise, then Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Total Payments
equal to the “Repayment Amount.” The Repayment Amount with respect to the
payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive's net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized. The Repayment Amount shall be zero if a Repayment Amount of more than
zero would not result in Executive's net after-tax proceeds with respect to the
Total Payments being maximized. If the

12 of 23

--------------------------------------------------------------------------------




Excise Tax is not eliminated pursuant to this paragraph, the Executive shall pay
the Excise Tax.
(d)    Notwithstanding any other provision of this Section 16, if (i) there is a
reduction in the Total Payments as described in this Section 16, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 16 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive's net after-tax proceeds with respect to the Total Payments are
maximized.
17.        Competition/Confidentiality.
(a)    Acknowledgments by Executive. Executive acknowledges that (a) during the
Term and as a part of Executive's employment, Executive has been and will be
afforded access to Confidential Information (as defined below); (b) public
disclosure of such Confidential Information could have an adverse effect on the
Company and its business; (c) because Executive possesses substantial technical
expertise and skill with respect to the Company's business, Company desires to
obtain exclusive ownership of each invention by Executive while Executive is
employed by the Company, and Company will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each such invention
by Executive; and (d) the provisions of this Section 17 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Company with exclusive ownership of all inventions and works made
or created by Executive.
(b)    Confidential Information. (i) The Executive acknowledges that during the
Term Executive will have access to and may obtain, develop, or learn of
Confidential Information (as defined below) under and pursuant to a relationship
of trust and confidence. The Executive shall hold such Confidential Information
in strictest confidence and never at any time, during or after Executive's
employment terminates, directly or indirectly use for Executive's own benefit or
otherwise (except in connection with the performance of any duties as an
employee hereunder) any Confidential Information, or divulge, reveal, disclose
or communicate any Confidential Information to any unauthorized person or entity
in any manner whatsoever.
(ii)    As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to
Company learned by the Executive during the Term or as a result of Executive's
employment with Company:
(A)    information regarding the Company's business proposals, manner of the
Company's operations, and methods of selling or pricing any products or
services;
(B)    the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;
(C)    any trade secret or confidential information of or concerning any
business operation or business relationship;
(D)    computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software is used in
combination or alone;
(E)    information concerning Company personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and

13 of 23

--------------------------------------------------------------------------------




customer lists and data, methods and formulas for estimating costs and setting
prices, engineering design standards, testing procedures, research results (such
as marketing surveys, programming trials or product trials), cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, deal or
business terms, budgets, vendor names, programming operations, product names,
information on proposed acquisitions or dispositions, actual performance
compared to budgeted performance, long-range plans, internal financial
information (including but not limited to financial and operating results for
certain offices, divisions, departments, and key market areas that are not
disclosed to the public in such form), results of internal analyses, computer
programs and programming information, techniques and designs, and trade secrets;
(F)    information concerning the Company's employees, officers, directors and
shareholders; and
(G)    any other trade secret or information of a confidential or proprietary
nature.
(iii)    Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at Company's request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.
(iv)    Notwithstanding the foregoing, Confidential Information shall not
include information which has come within the public domain through no fault of
or action by Executive or which has become rightfully available to Executive on
a non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.
(v)    Executive will not remove from the Company's premises (except to the
extent such removal is for purposes of the performance of Executive's duties at
home or while traveling, or except as otherwise specifically authorized by
Company) any Company document, record, notebook, plan, model, component, device,
or computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). Executive recognizes that, as between
Company and Executive, all of the Proprietary Items, whether or not developed by
Executive, are the exclusive property of the Company. Upon termination of
Executive's employment by either party, or upon the request of Company during
the Term, Executive will return to Company all of the Proprietary Items in
Executive's possession or subject to Executive's control, including all
equipment (e.g., laptop computers, cell phone, portable e-mail devices, etc.),
documents, files and data, and Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any such Proprietary Items.
18.    Proprietary Developments.
(a)    Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive's employment, which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Executive to Company and
shall be Company's exclusive property. The term “Developments” shall not

14 of 23

--------------------------------------------------------------------------------




be deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Executive prior to the Term. Executive hereby transfers and
assigns to Company all proprietary rights which Executive may have or acquire in
any Developments and Executive waives any other special right which the
Executive may have or accrue therein. Executive will execute any documents and
to take any actions that may be required, in the reasonable determination of
Company's counsel, to effect and confirm such assignment, transfer and waiver,
to direct the issuance of patents, trademarks, or copyrights to Company with
respect to such Developments as are to be Company's exclusive property or to
vest in Company title to such Developments; provided, however, that the expense
of securing any patent, trademark or copyright shall be borne by Company. The
parties agree that Developments shall constitute Confidential Information.
(b)    “Work Made for Hire.” Any work performed by Executive during Executive's
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Company. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Company
all of Executive's right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.
19.    Non-Competition and Non-Interference.
(a)    Acknowledgments by Executive. Executive acknowledges and agrees that: (a)
the services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 19 are reasonable and
necessary to protect the Company's business and lawful protectable interests,
and do not impair Executive's ability to earn a living.
(b)    Covenants of Executive. For purposes of this Section 19, the term
“Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second anniversary (or, in the case of Section
19(b)(iii), the first anniversary), of the date Executive's employment
terminated; provided that, the “Restricted Period” also shall encompass any
period of time from whichever anniversary date is applicable until and ending on
the last date Executive is to be paid any payment under Section 15 hereof. In
consideration of the acknowledgments by Executive, and in consideration of the
compensation and benefits to be paid or provided to Executive by Company,
Executive covenants and agrees that during the Restricted Period, the Executive
will not, directly or indirectly, for Executive's own benefit or for the benefit
of any other person or entity other than the Company:
(i)    in the United States or any other country or territory where the Company
then conducts its business: engage in, operate, finance, control or be employed
by a “Competitive Business” (defined below); serve as an officer or director of
a Competitive Business (regardless of where Executive then lives or conducts
such activities); perform any work as an employee, consultant (other than as a
member of a professional consultancy, law firm, accounting firm or similar
professional enterprise that has been retained by the Competitive Business and
where Executive has no direct role in such professional consultancy and
maintains the confidentiality of all information acquired by Executive during
his or her employment with the Company), contractor, or in any other capacity
with, a Competitive Business; directly or indirectly invest or own any interest
in a Competitive Business (regardless of where Executive then lives or conducts
such activities); or directly or indirectly provide any services or advice to a
any business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Executive has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Executive
during his or her employment with the Company).

15 of 23

--------------------------------------------------------------------------------




A “Competitive Business” is any business, person or entity who or which,
anywhere within that part of the United States, or that part of any other
country or territory, where the Company conducts business; owns or operates a
cable television system; provides direct television or any satellite-based,
telephone system-based, internet based or wireless system for delivering
television, music or other entertainment programming (other than as an ancillary
service, such as cellular telephone providers); provides telephony services
using any wired connection or fixed (as opposed to mobile) wireless application;
provides data or internet access services; or offers, provides, markets or sells
any service or product of a type that is offered or marketed by or directly
competitive with a service or product offered or marketed by the Company at the
time Executive's employment terminates; or who or which in any case is preparing
or planning to do so. The provisions of this Section 19 shall not be construed
or applied (i) so as to prohibit Executive from owning not more than five
percent (5%) of any class of securities that is publicly traded on any national
or regional securities exchange, as long as Executive's investment is passive
and Executive does not lend or provide any services or advice to such business
or otherwise violate the terms of this Agreement in connection with such
investment; or (ii) so as to prohibit Executive from working as an employee in
the cable television business for a company/business that owns or operates cable
television franchises (by way of current example only, Time Warner, Cablevision,
Cox or Comcast), provided that the company/business is not providing cable
services in any political subdivision/ geographic area where the Company has a
franchise or provides cable services (other than nominal overlaps of service
areas) and the company/business is otherwise not engaged in a Competitive
Business, and provided Executive does not otherwise violate the terms of this
Agreement in connection with that work;
(ii)    contact, solicit or provide any service to any person or entity that was
a customer franchisee, or prospective customer of the Company at any time during
Executive's employment (a prospective customer being one to whom the Company had
made a business proposal within twelve (12) months prior to the time Executive's
employment terminated); or directly solicit or encourage any customer,
franchisee or subscriber of the Company to purchase any service or product of a
type offered by or competitive with any product or service provided by the
Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or
(iii)    solicit or recruit for employment, any person or persons who are
employed by Company or any of its subsidiaries or affiliates, or who were so
employed at any time within a period of six (6) months immediately prior to the
date Executive's employment terminated, or otherwise interfere with the
relationship between any such person and the Company; nor will the Executive
assist anyone else in recruiting any such employee to work for another company
or business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company. This
provision shall not apply to secretarial, clerical, custodial or maintenance
employees.        
If Executive violates any covenant contained in this Section 19, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
(c)    Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 19 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive's employment terminates. It is agreed that the Executive's services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive's breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in

16 of 23

--------------------------------------------------------------------------------




addition to the cessation of payments and benefits hereunder. If any provision
of Sections 17, 18 or 19 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Executive's activities permitted by applicable law in such circumstances.
Company's failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by Company or by Company's failure to
exercise any of its rights under any such agreement.
(d)    Notices. In order to preserve Company's rights under this Agreement,
Company is authorized to advise any potential or future employer, any third
party with whom Executive may become employed or enter into any business or
contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms, and
Company shall not be liable for doing so.
(e)    Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 17, 18 and 19)
would be irreparable and that an award of monetary damages to Company for such a
breach would be an inadequate remedy. Consequently, Company will have the right,
in addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Company will not be obligated to post bond
or other security in seeking such relief. Without limiting Company's rights
under this Section or any other remedies of Company, if Executive breaches any
of the provisions of Sections 17, 18 or 19, Company will have the right to cease
making any payments otherwise due to Executive under this Agreement.
(f)    Covenants of Sections 17, 18 and 19 are Essential and Independent
Covenants. The covenants by Executive in Sections 17, 18 and 19 are essential
elements of this Agreement, and without Executive's agreement to comply with
such covenants, Company would not have entered into this Agreement or employed
Executive. Company and Executive have independently consulted their respective
counsel and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by Company. Executive's covenants in Sections 17, 18 and 19 are
independent covenants and the existence of any claim by Executive against
Company, under this Agreement or otherwise, will not excuse Executive's breach
of any covenant in Section 17, 18 or 19. If Executive's employment hereunder is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of Executive in
Sections 17, 18 and 19. The Company's right to enforce the covenants in Sections
17, 18 and 19 shall not be adversely affected or limited by the Company's
failure to have an agreement with another employee with provisions at least as
restrictive as those contained in Sections 17, 18 or 19 , or by the Company's
failure or inability to enforce (or agreement not to enforce) in full the
provisions of any other or similar agreement containing one or more restrictions
of the type specified in Sections 17, 18 and 19 of this Agreement.
20.    Executive's Representations And Further Agreements.
(a)    Executive represents, warrants and covenants to Company that:
(i)    Neither the execution and delivery of this Agreement by Executive nor the
performance of any of Executive's duties hereunder in accordance with the
Agreement will violate, conflict with or result in the breach of any order,
judgment, employment contract, agreement not to compete or other

17 of 23

--------------------------------------------------------------------------------




agreement or arrangement to which Executive is a party or is subject;
(ii)    On or prior to the date hereof, Executive has furnished to Company true
and complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive's employment or business pursuits, that have current application to
Executive;
(iii)    Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive's choice; and
(iv)    Executive has not provided, nor been requested by Company to provide, to
Company, any confidential or non public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive's employment.
(b)    During and subsequent to expiration of the Term, the Executive will
cooperate with Company, and furnish any and all complete and truthful
information, testimony or affidavits in connection with any matter that arose
during the Executive's employment, that in any way relates to the business or
operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which the Executive may have any knowledge or involvement; and
will consult with and provide information to Company and its representatives
concerning such matters. Executive shall fully cooperate with Company in the
protection and enforcement of any intellectual property rights that relate to
services performed by Executive for Company, whether under the terms of this
Agreement or prior to the execution of this Agreement. This shall include
without limitation executing, acknowledging, and delivering to Company all
documents or papers that may be necessary to enable Company to publish or
protect such intellectual property rights. Subsequent to the Term, the parties
will make their best efforts to have such cooperation performed at reasonable
times and places and in a manner as not to unreasonably interfere with any other
employment in which Executive may then be engaged. Nothing in this Agreement
shall be construed or interpreted as requiring the Executive to provide any
testimony, sworn statement or declaration that is not complete and truthful. If
Company requires the Executive to travel outside the metropolitan area in the
United States where the Executive then resides to provide any testimony or
otherwise provide any such assistance, then Company will reimburse the Executive
for any reasonable, ordinary and necessary travel and lodging expenses incurred
by Executive to do so provided the Executive submits all documentation required
under Company's standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Company to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring the Executive to provide any testimony or affidavit
that is not complete and truthful.
21.    Mutual Non-Disparagement. Neither the Company nor Executive shall make
any oral or written statement about the other party which is intended or
reasonably likely to disparage the other party, or otherwise degrade the other
party's reputation in the business or legal community or in the
telecommunications industry.
22.    Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”), as amended, which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is

18 of 23

--------------------------------------------------------------------------------




required to perform any obligation related to or in connection with this
Agreement, the substance of this section shall be imposed upon such person and
included in any agreement between Executive and any such person. Failure by
Executive to comply with the provisions of the FCPA shall constitute a material
breach of this Agreement and shall entitle the Company to terminate Executive's
employment for Cause.
23.    Purchases and Sales of the Company's Securities. Executive has read and
agrees to comply in all respects with the Company's Securities Trading Policy
regarding the purchase and sale of the Company's securities by employees, as
such Policy may be amended from time to time. Specifically, and without
limitation, Executive agrees that Executive shall not purchase or sell stock in
the Company at any time (a) that Executive possesses material non-public
information about the Company or any of its businesses; and (b) during any
“Trading Blackout Period” as may be determined by the Company as set forth in
the Policy from time to time.
24.    Indemnification.
(a)If Executive is made a party or is threatened to be made a party or is
otherwise involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter, a “proceeding”), by reason of the
fact that he or she is or was a director or an officer of the Company or is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter, a “Covered Person”), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law, as the same exists or
may hereafter be amended, against all expense, liability and loss (including
attorneys' fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Covered Person in
connection therewith; provided, however, that, except as provided in Section
24(e) hereof with respect to proceedings to enforce rights to indemnification,
the Company shall indemnify any such Covered Person in connection with a
proceeding (or part thereof) initiated by such Covered Person only if such
proceeding (or part thereof) was authorized by the Board.


(b)The Company shall pay the expenses (including attorneys' fees) incurred by
Executive in defending any such proceeding in advance of its final disposition
(hereinafter, an “advancement of expenses”), provided, however, that, if the
Delaware General Corporation Law so requires, an advancement of expenses
incurred by Executive in his or her capacity as such shall be made only upon
delivery to the Company of an undertaking (hereinafter, an “Undertaking”), by or
on behalf of such Executive, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (hereinafter, a “Final Adjudication”) that Executive was
not entitled to be indemnified for such expenses under this Section 24 or
otherwise. The rights to indemnification and to the advancement of expenses
conferred in Subsections 24(a) and (b) hereof shall be contract rights and such
rights shall continue even after Executive ceases to be employed by the Company
and shall inure to the benefit of Executive's heirs, executors and
administrators.


(c)If a claim under Section 24(a) or (b) hereof is not paid in full by the
Company within sixty (60) days after a written claim therefore has been received
by the Company, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be twenty (20) days, Executive may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim. If Executive is successful in whole or in part in any such suit, or
in a suit brought by the Company to recover an advancement of expenses pursuant
to the terms of an Undertaking, Executive shall be entitled to be paid

19 of 23

--------------------------------------------------------------------------------




also the expense of prosecuting or defending such suit. In (i) any suit brought
by Executive to enforce a right to indemnification hereunder (but not in a suit
brought by Executive to enforce a right to an advancement of expenses) it shall
be a defense that, and (ii) any suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an Undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that,
Executive has not met the applicable standard for indemnification set forth in
the Delaware General Corporation Law. To the fullest extent permitted by law,
neither the failure of the Company (including its disinterested directors,
committee thereof, independent legal counsel or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of
Executive is proper in the circumstances because the Executive has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Company (including its disinterested
directors, committee thereof, independent legal counsel or its stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption that Executive has not met the applicable standard of conduct or, in
the case of such a suit brought by Executive, be a defense to such suit. In any
suit brought by Executive to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that Executive is not entitled to be indemnified, or to such advancement
of expenses, under this Section 24 or otherwise shall, to the extent permitted
by law, be on the Company.


(d)The rights to indemnification and to the advancement of expenses conferred in
this Section 24 shall not be exclusive of any other right of indemnification
which Executive or any other person may have or hereafter acquire by any
statute, the Company's Certificate of Incorporation or Bylaws, agreement, vote
of stockholders or disinterested directors or otherwise, including all rights of
indemnification provided by the Indemnification Agreement entered into by
Executive and the Company dated as of December 1, 2009.
The Company may maintain insurance, at its expense, to protect itself and any
director, officer, employee or agent of the Company or another corporation,
partnership, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Company would have the power to indemnify
such person against such expense, liability or loss under the Delaware General
Corporation Law.
25.    Withholding.    Anything to the contrary notwithstanding, all payments
required to be made by Company hereunder to Executive or his estate or
beneficiary shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to applicable law or regulation.
26.    Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three days after being sent via U.S. certified mail, return receipt
requested; or (c) the day after being sent via by overnight courier, in each
case when such notice is properly addressed to the following address and with
all postage and similar fees having been paid in advance:
If to the Company:        Charter Communications, Inc.
Attn.: Human Resources
12405 Powerscourt Drive
St. Louis, MO 63131


If to Executive:             6399 South Fiddler's Green Circle 6th Fl
Greenwood Village, CO 80111
Either party may change the address to which notices, requests, demands and
other communications

20 of 23

--------------------------------------------------------------------------------




to such party shall be delivered personally or mailed by giving written notice
to the other party in the manner described above.
27.    Binding Effect. This Agreement shall be for the benefit of and binding
upon the parties hereto and their respective heirs, personal representatives,
legal representatives, successors and, where applicable, assigns.
28.    Entire Agreement. As of the Effective Date, the Executive and the Company
hereby irrevocably agree that the Old Employment Agreement is hereby terminated
in its entirety, and neither party thereto shall have any rights or obligations
under the Old Employment Agreement, including but not limited to, in the case of
the Executive, any right to any severance payment or benefit. This Agreement
constitutes the entire agreement between the listed parties with respect to the
subject matter described in this Agreement and supersedes all prior agreements,
understandings and arrangements, both oral and written, between the parties with
respect to such subject matter, except to the extent said agreements,
understandings and arrangements are referenced or referred to in this Agreement.
This Agreement may not be modified, amended, altered or rescinded in any manner,
except by written instrument signed by both of the parties hereto; provided,
however, that the waiver by either party of a breach or compliance with any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or compliance. Except to the extent the terms hereof are
explicitly and directly inconsistent with the terms of the Plan, nothing herein
shall be deemed to override or replace the terms of the Plan, including but not
limited to sections 6.4, 9.4 and 10.4 thereof.
29.    Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a party hereto.
30.    Assignment. Subject to the Executive's right to terminate in the event of
a Change of Control hereunder, this Agreement can be assigned by the Company
only to a company that controls, is controlled by, or is under common control
with the Company and which assumes all of the Company's obligations hereunder.
The duties and covenants of Executive under this Agreement, being personal, may
not be assigned or delegated except that Executive may assign payments due
hereunder to a trust established for the benefit of Executive's family or to
Executive's estate or to any partnership or trust entered into by Executive
and/or Executive's immediate family members (meaning, Executive's spouse and
lineal descendants). This agreement shall be binding in all respects on
permissible assignees.
31.    Notification. In order to preserve the Company's rights under this
Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or enter into any business or contractual
relationship with, or whom Executive may contact for any such purpose, of the
existence of this Agreement and its terms, and the Company shall not be liable
for doing so.
32.    Choice of Law/Jurisdiction This Agreement is deemed to be accepted and
entered into in St. Louis County, Missouri. Executive and the Company intend and
hereby acknowledge that jurisdiction over disputes with regard to this
Agreement, and over all aspects of the relationship between the parties hereto,
shall be governed by the laws of the State of Missouri without giving effect to
its rules governing conflicts of laws. Executive agrees that in any suit to
enforce this Agreement, or as to any dispute that arises between the Company and
the Executive regarding or relating to this Agreement and/or any aspect of
Executive's employment relationship with Company, venue and jurisdiction are
proper in the County of St.

21 of 23

--------------------------------------------------------------------------------




Louis, and (if federal jurisdiction exists) the United States District Court for
the Eastern Division of Missouri in St. Louis, and Executive waives all
objections to jurisdiction and venue in any such forum and any defense that such
forum is not the most convenient forum.
33.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.
34.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
35.    Section 409A Compliance. The Company and Executive intend that the
provisions of this Agreement comply with the requirements of Code Section 409A
and the regulations and guidance issued thereunder and be interpreted in
accordance therewith. Executive will not have any discretion to designate the
taxable year of payment of any amounts subject to Section 409A under any
provision of this Agreement.
[remainder of page intentionally left blank]

22 of 23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


CHARTER COMMUNICATIONS, INC.




By: /s/ Michael Lovett
Name:
Title:




EXECUTIVE


/s/ James M. Heneghan
Name:        _________________________
Address:    _________________________





23 of 23